Citation Nr: 0419890	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  96-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for service-connected disability compensation 
benefits for injuries resulting from a motor vehicle accident 
that occurred on July 15, 1973. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The appellant had active service from May 1971 to February 
1973.  He served in the Naval Reserve from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
March 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  The appellant 
seeks service-connected disability compensation for injuries 
incurred in a motor vehicle accident on July 15, 1973.  He 
alleges that he was en route to report for duty as ordered 
when the accident occurred.  See 38 C.F.R. § 3.6(e) (2003) 
(compensation payable for disability incurred while 
proceeding directly to or returning directly from active duty 
for training or inactive duty training).  Thus, evidence 
necessary to substantiate the claim consists of any evidence 
that would document or otherwise support that allegation.  

The available official evidence is limited.  Service records 
show that the appellant served on active duty from May 1971 
to February 1973.  He then entered the Naval Reserve.  The 
appellant's Record of Naval Reserve Service shows that he had 
11 drills for the period from April 1, 1973 to June 30, 1973.  
He had two drills for the period from July 1, 1973 to 
September 30, 1973.  There are no drills at any time 
thereafter.  The Board emphasizes that there is no doubt as 
to the credibility or authenticity of this document.  Pay 
information received from the Defense, Finance and Accounting 
Service (DFAS) for 1973 shows that the appellant received pay 
for drills through June 1973 only.  The appellant was 
retained on the Reserve rolls until his discharge in February 
1975.  It is unclear whether the document is incomplete or 
whether the veteran simply did not get paid for drills in 
July 1973.  Pursuant to the Board's remand, the RO's request 
to DFAS sought only records for 1973.  On remand, the RO 
should seek all pay records for the appellant in order to 
secure a more complete picture of the appellant's service for 
pay.   

The RO has made extensive efforts to obtain additional 
official evidence to support the veteran's claim without 
success.  However, the Board finds that the RO may not have 
been directed to, or otherwise attempted to contact, the 
Naval Reserve Personnel Center, which may have archived 
information useful in the current appeal.  In order to assist 
the appellant to the fullest extent possible, the RO should 
pursue this avenue of information of remand, as instructed 
below.     

Finally, although the April 1998 letter from the RO to the 
appellant asks him to submit any additional evidence he has 
that may support his claim, the RO did not explain that other 
types of evidence, such as statements from friends, family 
members, or service "buddies" who had direct knowledge of 
his Reserve duty on the date in question may be useful in 
substantiating his claim.  On remand, the RO should ask the 
appellant to provide such statements, if possible.   
     
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
in writing and advise him to submit any 
evidence in his possession that would 
support his claim, to include statements 
from any persons who had direct knowledge 
of his Reserve duty on the date of the 
accident.   

2.  The RO should request that the 
Defense, Finance and Accounting Service 
(DFAS) furnish copies of all available 
pay records compiled for the appellant.

3.  The RO should contact the Commanding 
Officer, Naval Reserve Personnel Center, 
4400 Dauphine Street, New Orleans, LA 
70149-7800.  The RO should explain that 
it is attempting to verify whether the 
appellant had orders to report for duty 
on July 15, 1973.  It should explain that 
his Record of Naval Reserve Service shows 
that he had two drills for the period 
from July 1, 1973 to September 30, 1973, 
and provide a copy of that record.  The 
RO should ask for any information that 
verifies the specific dates of those 
drills and any documentation that the 
appellant was ordered to duty on July 15, 
1973.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


